Citation Nr: 1046946	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  04-41 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty from June 1977 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the benefits sought 
on appeal.  In May 2005, the Veteran was afforded a Travel Board 
Hearing at the RO.  In June 2006, March 2008, and March 209, the 
Board remanded the claim for additional development.

In August 2008, the Veteran was afforded a Travel Board Hearing 
before the undersigned Veterans Law Judge.  At that hearing, the 
Veteran appears to have raised informal claims for service 
connection for a bilateral hip disability and cognitive disorder.  
The Board refers those claims to the RO for appropriate action.


FINDING OF FACT

In a statement received at the Board in August 2010, prior to 
promulgation of a decision on the appeal, the Veteran withdrew 
her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue 
of entitlement to an increased rating for a low back disability 
have been met.  38 U.S.C.A. § 7105 (b)(2) (West 2002);  38 C.F.R. 
§§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal may be made 
by the appellant or by her authorized representative.  38 C.F.R. 
§§ 20.202, 20.204(b) (2010).  

In November 2004, the Veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, perfecting her appeal as to the issue 
of entitlement to an increased rating for a low back disability, 
as identified in the August 2004 statement of the case.

In an August 2010 written statement, the Veteran stated that she 
was withdrawing her appeal as to the issue of entitlement to an 
increased rating for a low back disability because she was 
satisfied with the January 2010 rating decision that granted her 
a total disability rating based upon individual unemployability.  
The Board finds that the Veteran's written statement indicating 
her intention to withdraw the appeal satisfies the requirements 
for the withdrawal of a substantive appeal.

As the appellant has withdrawn her appeal as to the issue of 
entitlement to an increased rating for a low back disability, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning that issue.  The Board 
therefore has no jurisdiction to review the issue.

Accordingly, the issue of entitlement to an increased rating for 
a low back disability is dismissed.


ORDER

The issue of entitlement to an increased rating for a low back 
disability is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


